 1
 2
 3                            UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                            Case No.: 2:16-cr-00265-GMN-NJK
 7                         Plaintiff,                           Order Setting Hearing
 8   v.                                                            (Docket No. 2141)
 9   ANDREW ELOY LOZANO,
10                         Defendant.
11        Pending before the Court is the parties’ stipulation to reopen detention hearing, Docket No.
12 2141, which the Court GRANTS. The Court SETS a reopened detention hearing for March 10,
13 2020, at 10:30 a.m., in Courtroom 3C.
14        IT IS SO ORDERED.
15        DATED: March 3, 2020.
16
17
18                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                   1
